Citation Nr: 0511462	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  03-27 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Whether the veteran has submitted new and material 
evidence to reopen a claim for entitlement to service 
connection for hearing loss.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military and Veterans Affairs


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel



INTRODUCTION

The veteran had active military service from April 1943 to 
February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2003 rating decision by the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the 
veteran's claim for service connection for tinnitus and 
denied reopening the veteran's claim of entitlement to 
service connection for hearing loss.

The issue of whether new and material evidence has been 
submitted to reopen a claim of service connection for hearing 
loss is decided herein, while the issue of service connection 
for tinnitus is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the claimant 
if further action is required.


FINDINGS OF FACT

1.  All available evidence and information necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  In a decision dated June 1999, the RO denied the 
veteran's claim of service connection for hearing loss.  He 
was properly notified and did not file an appeal, and that 
decision became final.

3.  The evidence received since the June 1999 decision 
includes evidence that is cumulative or redundant of evidence 
previously of record, does not relate to an unestablished 
fact, and does not raise a reasonable possibility of 
substantiating the claim for service connection for hearing 
loss.





CONCLUSION OF LAW

Subsequent to the final June 1999 rating action, new and 
material evidence has not been presented to reopen the claim 
of service connection for hearing loss.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156(a) (2004)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in December 2002, after the enactment of the VCAA.  

An RO letter dated in January 2003 provided the veteran the 
notice required under the VCAA and the implementing 
regulations.  The letter informed the veteran that new and 
material evidence was required to reopen his claim and 
instructed him on what constituted new and material evidence.  
Although the letter did not specifically inform the veteran 
to submit any pertinent evidence in his possession, it 
informed him of the evidence required to substantiate his 
claim and that he should submit such evidence or provide VA 
with the information necessary for such evidence to be 
obtained on his behalf.  

Additionally, the August 2003 statement of the case and 
August 2004 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from April 1943 to 
February 1946.

The RO denied the veteran service connection for hearing loss 
in an unappealed rating decision in June 1999.  The RO found 
that the veteran's hearing loss neither occurred in nor was 
caused by service.  In August 1999, the veteran submitted a 
notice of disagreement to the June 1999 rating decision.  A 
statement of the case was issued in December 1999; however, 
the veteran did not subsequently perfect his appeal.

Of record at the time of the June 1999 rating decision were 
the veteran's service medical records, a private medical 
record, and VA medical examination records.

The veteran's service medical records included a separation 
examination which revealed the veteran having a swollen and 
injected right ear canal wall, filled with foul smelling 
discharge.  No perforation was seen.  The drum was not 
completely visualized due to swollen ear canal walls.

In August 1947, the veteran underwent a VA examination.  Both 
ear canals were found to be scaly.  The left canal had 
reddened areas.  The drums appeared intact.  There was some 
injection on the long process, bilaterally.  The drums were 
scarred and no perforation was seen.  Whispered voice hearing 
test was 15/15, bilaterally.  The diagnosis was bilateral 
otomycosis.

In November 1948, the veteran underwent a VA examination 
wherein a thin, serous, yellowish discharge was found in the 
external auditory canal.  The diagnosis was bilateral active 
otomycosis.

In November 1959, the veteran underwent another VA 
examination.  Whispered voice and conversational voice 
hearing tests were 20/20, bilaterally.  He was found to have 
relatively normal ears and no evidence of any external 
otitis.

Medical records from a private physician, L.M., M.D., 
F.A.C.S., dated September 1998, show that the veteran had 
diminished hearing in both ears.  The veteran also reported 
being exposed to significant acoustic trauma while he was in 
the service.

In February 1999, the veteran underwent a VA audiogram.  The 
veteran reported being exposed to loud noise as a gunner's 
mate in the service and having hearing loss when he came out 
of service.  The diagnosis was a mild to moderate 
sensorineural hearing loss in both ears.

The veteran underwent a VA examination in March 1999.  The VA 
examiner found that the veteran had an active ear disease and 
bilateral sensorineural hearing loss.  The diagnosis was 
presbycusis and the examiner opined that there was a 
possibility some part of the hearing loss was secondary to 
the veteran's involvement as a gunner's mate in service.  The 
examiner opined that the hearing loss was not secondary to 
otomycosis.

In a June 1999 rating decision, the RO, in pertinent part, 
denied the veteran service connection for hearing loss 
because they found the veteran's hearing loss neither 
occurred in service nor was caused by service.  In August 
1999, the veteran submitted a notice of disagreement with the 
June 1999 rating decision.  The RO issued a statement of the 
case in December 1999.  The veteran did not perfect his 
appeal.

Since the June 1999 rating decision, the veteran has 
submitted medical records, copies of his service medical 
records and has undergone another VA examination.  In October 
2002, the veteran submitted medical records dated January 
1999 to March 1999 from a private physician, D.M., M.D.  The 
medical records show that the veteran was treated for benign 
positional vertigo.

In January 2003, the RO received medical records from a 
private physician, A.K., M.D., which included a list of 
diagnoses for the veteran and active medications.  Hearing 
loss was not included in the list of diagnoses.

Also, in January 2003, the veteran submitted medical records 
from another private physician, A.H., M.D., dated September 
2002, who diagnosed the veteran with bilateral sensorineural 
hearing loss.  Included with the medical record was an 
audiogram conducted in September 2002 by a private 
audiologist, N.K. M.A. CCC-A, which showed the veteran's 
current level of hearing on that date.

In March 2003, the veteran submitted a notice of 
disagreement.  Enclosed with the notice of disagreement were 
copies of the veteran's service medical records, prior VA 
examinations and prior rating decisions, all of which were 
previously on record in the veteran's case file.

In July 2003, the veteran underwent a VA examination for ear 
disease.  During the examination, the veteran reported having 
hearing loss bilaterally in 1944.


Analysis

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has a jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi, 265 F.3d 1366, 1369 
(Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996).

Regulations implementing the VCAA contain an amendment of the 
definition of new and material evidence and rules prescribing 
certain VA duties in the context of an attempt to reopen a 
finally decided claim.  These changes specifically apply only 
to claims filed on or after August 29, 2001.  38 C.F.R. §§ 
3.156(a), 3.159(c), 3.159(c)(4)(iii) (2004).  As the 
veteran's claim to reopen was filed after the effective date 
of the new regulations, the Board finds that such provisions 
are applicable here.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

The veteran asserts that his hearing loss was caused by his 
duties as a gunner's mate in service.  He submitted a claim 
for compensation for this disability in December 1998.  By 
rating decision in June 1999, the RO denied the claim because 
the medical evidence of record did not support the incurrence 
of hearing loss in service.  The veteran did not perfect an 
appeal to this decision.  The June 1999 rating decision was 
the last final denial on this basis.  However, he submitted 
another claim for the same disability in December 2002.  He 
is now asking to reopen his claim for service connection for 
hearing loss.

Generally, a claim that has been denied in an unappealed RO 
decision or an unappealed Board decision may not thereafter 
be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) 
(West 2002).  The exception to this rule is 38 U.S.C.A. § 
5108, which provides that if new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a) (2004).

Furthermore, the United States Court of Appeals for Veterans 
Claims (Court) has stated that in determining whether the 
evidence is new and material, the credibility of the newly 
presented evidence is to be presumed.  See Kutscherousky v. 
West, 12 Vet. App. 369, 371 (1999) (per curiam) (holding that 
the 'presumption of credibility' doctrine, as articulated in 
Evans v. Brown, 9 Vet. App. 273 (1996), was not altered by 
the ruling in Hodge v. West, 155 F.3d 1356 (Fed.Cir. 1998), 
and continues to be binding precedent).  The Board is 
required to give consideration to all of the evidence 
received since the last disallowance of this claim on any 
basis, in this case, since the RO decision dated in June 
1999.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence submitted by the veteran since the RO's June 
1999 rating decision include private medical records, a VA 
examination and copies of service medical records, RO rating 
decisions and previous VA examinations.

The Board notes that the veteran's submission in March 2003 
of copies of his service medical records, prior VA 
examinations and RO rating decisions is not new because these 
items were of record in his case file prior to the June 1999 
rating decision.  The private medical records and the July 
2003 VA examination are new because the veteran did not 
previously submit these records.  However, the Board 
concludes that these records are not material, as they do not 
relate to an unestablished fact necessary to substantiate the 
claim.  As such, the medical records from private physicians 
D.M., M.D. and A.K., M.D. dealt with issues that were 
unrelated to the veteran's claim of hearing loss.  Further, 
the medical record from private physician A.H., M.D. shows 
that the veteran is suffering from current hearing loss.  As 
the veteran had submitted evidence prior to the June 1999 RO 
rating decision that show he had a current disability of 
hearing loss, this new evidence is cumulative and redundant 
of the evidence submitted prior to the June 1999 RO rating 
decision.  Finally, in the July 2003 VA examination, it is 
noted that the veteran reported being exposed to loud noise 
and having hearing loss in service.  However, during the 
February 1999 VA examination, which was prior to the June 
1999 rating decision, the veteran had previously alleged 
being exposed to loud noise and having a hearing loss since 
service.  Therefore, this statement by the veteran is also 
cumulative and redundant of previously submitted evidence.

The veteran has not submitted any evidence, which by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
The evidence is cumulative of evidence previously submitted, 
and does not provide a basis upon which to reopen this claim.


ORDER

As no new and material evidence has been submitted, reopening 
of the claim of service connection for hearing loss is 
denied.


REMAND

As an initial matter, the Board notes that the VCAA and 
implementing regulations are also applicable to the veteran's 
claim of service connection for tinnitus.

The Board notes that the veteran underwent a VA examination 
in July 2003, wherein he reported having bilateral tinnitus 
that began in the 1950s; however, the focus of the VA 
examination was for ear disease and no diagnosis was made for 
tinnitus, neither was an opinion given on the etiology of the 
claimed tinnitus.  The Board concludes that a VA examination 
is required to determine whether the veteran has tinnitus and 
if so, to determine the etiology of the claimed tinnitus.

In light of the above discussion, this case is REMANDED for 
the following actions:

1.  The RO should contact the veteran and 
obtain from him the names and addresses 
of all medical care providers, VA or non-
VA, which treated him for tinnitus since 
his discharge from service.  After the 
veteran has signed the appropriate 
releases, those records should be 
obtained and associated with the claims 
folder.  All attempts to procure records 
should be documented in the file.  If the 
RO cannot obtain records identified by 
the veteran, a notation to that effect 
should be inserted in the file.  The 
veteran is to be notified of unsuccessful 
efforts in this regard, in order that he 
is provided the opportunity to obtain and 
submit those records for VA review.

2.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of the claimed 
tinnitus.  All indicated tests and 
studies are to be performed, and all 
potential diagnoses should be either 
confirmed or rejected.  Prior to the 
examination, the claims folder must be 
made available to the physician for 
review of the case.  A notation to the 
effect that this record review took place 
should be included in the report of the 
examiner.  Based upon the examination 
results and the review of the claims 
folder, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran is 
currently suffering from tinnitus due to 
any event or injury during his active 
military service.  The rationale for all 
opinions expressed must be clearly set 
forth by the physician in the examination 
report.

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is to be 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  The RO should then review the claims 
folders to ensure that all development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of all pertinent evidence.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO 
should issue a Supplemental Statement of 
the Case and afford the veteran and his 
representative the requisite opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if indicated.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




______________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


